DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the learning model generation apparatus" in the second and third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 3-4 and 8 are rejected due to their dependency on claim 2 and because they inherit and do not remedy the indefiniteness of claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-5 and 8 are all within at least one of the four categories.
The independent claim 1 recites:
	determines the masticatory side of the user with reference to the learning model, based on the first, second and third feature values for determination.
 The independent claim 5 recites:
	generating a learning model by associating the first, second and third feature values for learning with a plurality of labels for specifying a masticatory side of the user.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of determining and generating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

With respect to the pending claims, for example, an experienced clinician can perform the claimed step of generating a learning model by mentally looking at the various feature values and assess the masticatory side of a user. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Regarding the dependent claims 3-4 and 8 the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 3-4 recite steps (e.g. determine and performs) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 2-5 and 8 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for acquires, calculates, determines, performs, acquiring and calculating merely invoke a computer as a tool.
The data-gathering step (acquires and acquiring) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for acquiring, calculating, determining, performing and generating. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for acquiring, calculating, determining, performing and generating. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: a processor, a storage medium, a non-transitory computer readable medium, a learning model generation apparatus, and an unsupervised learning model.

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (para [0027], para [0031], para [0065] and para [0061]) which discloses that the processor, the storage medium, the learning model and an unsupervised learning model comprise generic computer components that are configured to perform the generic computer functions (e.g. acquiring, calculating, determining, performing and generating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited by applicant.  
The non-patent literature cited herewith:
Zamanlu, Masumeh, et al. "Chewing side preference in first and all mastication cycles for hard and soft morsels." International journal of clinical and experimental medicine 5.4 (2012): 326.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 20110313310 A1) in view of Yamasaki (“Objective assessment of actual chewing side by measurement of bilateral masseter muscle electromyography”; cited by applicant) and Zamanlu (“Chewing side preference in first and all mastication cycles for hard and soft morsels”).

With respect to claim 2, Tomita discloses
A masticatory side determination apparatus that determines a masticatory side of a user by using a learning model (see paragraph 0101, machine learning) generated by the learning model generation apparatus (see paragraph 0101, facial detection apparatus can identify facial motion based on basis of machine learning results), the masticatory side determination apparatus comprising: 
a processor (see paragraph 0129, CPU (central processing unit)); 
and a storage medium (see paragraph 0129, random access memory (RAM)) having computer program instructions stored thereon (see paragraph 0129, program loaded on RAM), when executed by the processor (see paragraph 0129, CPU processes data stored in RAM), perform to: 
acquires […] electromyographic waveforms (see paragraph 0017, acquiring myoelectric signals from a test subject) […];
[…]; 
calculates a second feature value for determination, from a power spectrum obtained by performing frequency analysis on the first electromyographic waveform (see paragraph 0075-0082, the myoelectric signal is subject to various transformations to calculate a phase velocity; and see paragraph 0083-0084, frequency spectrums of myoelectric signals are created and graphed with power as muscles are moved); 
calculates a third feature value for determination, from a power3TDM/sv spectrum obtained by performing frequency analysis on the second electromyographic waveform (see paragraph 0075-0082, the myoelectric signal is subject to various transformations to calculate a phase velocity; and see paragraph 0083-0084, frequency spectrums of myoelectric signals are created and graphed with power as muscles are moved); and 
[…].
	Tomita does not disclose acquiring first and second electromyographic waveforms respectively originating from left and right muscles related to masticatory actions of the user, calculating a coefficient of correlation between pieces of information respectively extracted from the first and the second electromyographic waveforms, as a first feature value for determination or determining the masticatory side of the user with reference to the learning model, based on the first, second, and third feature values for determination.
Yamasaki teaches acquiring first and second electromyographic waveforms respectively originating from left and right muscles related to masticatory actions of the user (see page 1758 section 2.3, EMG activity in both the left and right masseter muscles were recorded as they were chewing on food) and calculating a coefficient of correlation between pieces of information respectively extracted from the first and the second electromyographic waveforms, as a first feature value for determination (see page 1758 section 2.3, the value of the maximum voluntary contraction (MVC) was calculated for the left and right side by converting the EMG signals to root mean square values (RMS) and the change of the MVC was calculated to determine the actual chewing side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the teachings of Yamasaki to the program instructions disclosed by Tomita because it would have resulted in the predictable result of recording electromyographic activity on both sides of the face and processing the data to determine masticatory preference (see page 1757 section 1, chewing side was determined by measurement of EMG activity of muscles when chewing).
	Tomita and Yamasaki both do not teach determining the masticatory side of the user with reference to the learning model, based on the first, second and third feature values for determination.
Zamanlu teaches determining the masticatory side of the user with reference to the learning model, based on the first, second, and third feature values for determination (see page 329 first column, the chewing preference is identified using calculated preference indexes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the teachings of Zamanlu to the program instructions taught by Tomita and Yamasaki because it would have resulted in the predictable result of determining the preferred chewing side using feature values (see page 327 first column).

With respect to claim 5, Tomita discloses
A learning model generation method (see paragraph 0101, machine learning) that is carried out by a learning model generation apparatus (see paragraph 0101, facial detection apparatus can identify facial motion based on basis of machine learning results), comprising: 
acquiring […] electromyographic waveforms (see paragraph 0017, acquiring myoelectric signals from a test subject) […];
[…]; 
calculating a second feature value for learning, from a power spectrum obtained by performing frequency analysis on the first electromyographic waveform (see paragraph 0075-0082, the myoelectric signal is subject to various transformations to calculate a phase velocity; and see paragraph 0083-0084, frequency spectrums of myoelectric signals are created and graphed with power as muscles are moved); 
calculating a third feature value for leaning, from a power3TDM/sv spectrum obtained by performing frequency analysis on the second electromyographic waveform (see paragraph 0075-0082, the myoelectric signal is subject to various transformations to calculate a phase velocity; and see paragraph 0083-0084, frequency spectrums of myoelectric signals are created and graphed with power as muscles are moved); and 
[…].
	Tomita does not disclose acquiring first and second electromyographic waveforms respectively originating from left and right muscles related to masticatory actions of the user, calculating a coefficient of correlation between pieces of information respectively extracted from the first and the second electromyographic waveforms, as a first feature value for determination or generating a learning model by associating the first, second and third feature values for learning with a plurality of labels for specifying a masticatory side of the user.
Yamasaki teaches acquiring first and second electromyographic waveforms respectively originating from left and right muscles related to masticatory actions of the user (see page 1758 section 2.3, EMG activity in both the left and right masseter muscles were recorded as they were chewing on food) and calculating a coefficient of correlation between pieces of information respectively extracted from the first and the second electromyographic waveforms, as a first feature value for determination (see page 1758 section 2.3, the value of the maximum voluntary contraction (MVC) was calculated for the left and right side by converting the EMG signals to root mean square values (RMS) and the change of the MVC was calculated to determine the actual chewing side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the teachings of Yamasaki to the method disclosed by Tomita because it would have resulted in the predictable result of recording electromyographic activity on both sides of the face and processing the data to determine masticatory preference (see page 1757 section 1, chewing side was determined by measurement of EMG activity of muscles when chewing).
	Tomita and Yamasaki both do not teach generating a learning model by associating the first,second and third values for learning with a plurality of labels for specifying a masticatory side of the user.
Zamanlu teaches generating a learning model by associating the first, second and third values for learning with a plurality of labels for specifying a masticatory side of the user (see page 329 first column, the chewing preference is identified using calculated preference indexes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the teachings of Zamanlu to the method taught by Tomita and Yamasaki because it would have resulted in the predictable result of determining the preferred chewing side using feature values (see page 327 first column).

With respect to claim 8, all limitations of claim 2 apply in which Tomita further teaches a non-transitory computer-readable medium (see paragraph 0128, program recording medium) having computer-executable instructions (see paragraph 0128, programs) that, upon execution of the instructions by a processor of a computer (see paragraph 0128, computer capable of executing functions by installing various programs), cause the computer to function the masticatory side determination apparatus of claim 2.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Yamasaki and Zamanlu as applied to claim 2 above and further in view of Fujiwara (JP 2019184528 A; citations refer to attached machine translation).

With respect to claim 3, all limitations of claim 2 apply in which Tomita, Yamasaki and Zamanlu do not teach determining whether the first, second, and third feature values for determination are normal values or abnormal values for each predetermined unit time range, based on the first, the second, and the third feature values for determination, and performing masticatory side determination only for a unit time range in which the feature values are determined as normal values.
	Fujiwara teaches determining normal or abnormal values for each predetermined unit time range (see page 13, abnormal values are removed by an outlier test so that only normal values are left).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have added the teachings of Fujiwara to the computer program instructions taught by Tomita, Yamasaki and Zamanlu because it would have resulted in the predictable result of determining whether the feature values for determination are normal or abnormal and performing masticatory side determination only for the feature values that are determined to be normal (Fujiwara: page 3)

With respect to claim 4, all limitations of claim 3 apply in which Fujiwara further teaches an unsupervised learning model to perform abnormal value determination (see page 10, unsupervised analysis may be performed with machine learning).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791